Citation Nr: 1041058	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-03 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD (claimed as depression), to include as 
secondary to service-connected disabilities.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1965 to February 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 rating 
decision of the Portland, Oregon RO.

In his January 2007 substantive appeal on VA Form 9, the 
Veteran raised new claims of service connection for 
peripheral neuropathy of the feet and left hand and  an 
increased rating for diabetes.  These issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issue of service connection for tinnitus is being 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
any action on his part is required.


FINDINGS OF FACT

1.  Erectile dysfunction was not manifested in service, and the 
Veteran's current erectile dysfunction is not shown to be related 
to his service, or to have been caused or aggravated by his 
service-connected diabetes mellitus.

2.  A chronic psychiatric disability other than PTSD (to include 
one manifested by depression) was not manifested in service, and 
such disability is not shown.   


CONCLUSIONS OF LAW

1.  Service connection for erectile dysfunction, including as 
secondary to diabetes mellitus, is not warranted.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2010).

2.  Service connection for a psychiatric disability other than 
PTSD (to include depression), including as secondary to service-
connected disabilities, is not warranted.  38 U.S.C.A. 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims.  A June 2005 letter explained the 
evidence necessary to substantiate his claims, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  A March 2006 letter also informed the 
appellant of disability rating and effective date criteria.  A 
January 2007 supplemental statement of the case (SSOC) 
readjudicated the matters after the appellant and his 
representative had opportunity to respond, curing any notice 
timing error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  
The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in February 2006.  As explained 
below the Board finds the examinations and opinions to be 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA 
must provide an examination that is adequate for rating 
purposes).  The Veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status generally do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  Competent medical 
evidence may also include statements contained in authoritative 
writings, such as medical and scientific articles and research 
reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay 
evidence means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (as in effect before and after October 10, 
2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA will 
not concede that a non-service-connected disease or injury was 
aggravated by a service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310 (b), added 
effective October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 
2006).

The addition of 38 C.F.R. § 3.310(b) effective October 10, 2006, 
does not affect the consideration or the outcome of this case.  
It was added to implement the decision of the Court in Allen v. 
Brown, 7 Vet. App. 439 (1995), and the holding in that case has 
been binding on VA from the time of issuance in 1995.  

Finally, the Board notes that it has reviewed all of the evidence 
in the Veteran's claims file, with an emphasis on the evidence 
that is relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss in detail every piece of evidence.  
See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) 
(VA must review the entire record, but does not have to discuss 
each piece of evidence).  Hence, the Board will summarize the 
evidence as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims. 

Erectile dysfunction

The Veteran's STRs are silent for complaints or diagnosis of, or 
treatment for, erectile dysfunction.  

Private treatment records show the Veteran had bouts of recurrent 
prostatitis.  Erectile dysfunction was first clinically noted on 
comprehensive review examination in December 1996, when the 
Veteran reported he has a problem with impotence which "he has 
had for some time" (and for which he was to be referred to a 
urologist).  A January 1997 record shows that he was given 
testosterone.  Given this factual background, service connection 
for erectile dysfunction on the basis that such disability became 
manifest in service, and persisted, is not warranted. 

Furthermore, postservice medical 
consultation/evaluation/treatment records provide no indication 
that erectile dysfunction may somehow be directly related to the 
Veteran's service, and it is not alleged otherwise.  
Consequently, service connection for such disability on a direct 
basis (i.e., on the basis that it was incurred or aggravated in 
service) is not warranted. 

The Veteran's theory of entitlement to erectile dysfunction is 
essentially one of secondary service connection.  There are three 
basic requirements for substantiating a claim of secondary 
service connection:  (i)  There must be evidence of current 
disability [i.e., for which service connection is sought]; (ii) 
there must be disability that is already service-connected; and 
(iii) there must be competent evidence that the disability that 
is already service-connected either caused or aggravated the 
disability for which secondary service-connection is sought.  

It is well-established by the record that the Veteran has a 
problem with erectile dysfunction/impotence.  And service 
connection has been established for: PTSD, diabetes mellitus, and 
bilateral hearing loss.  [Significantly, the Veteran  had failed 
to report for an examination initially scheduled to evaluate him 
for diabetes, and an August 2005 rating decision awarded service 
connection for such disease on the basis that he had presented 
evidence he was receiving treatment with medication for the 
disease.]  What remains necessary for the Veteran to substantiate 
this claim is competent evidence that his erectile 
dysfunction/impotence was caused or aggravated by his service-
connected disabilities.  It is neither suggested by the record, 
nor alleged, that the Veteran's erectile dysfunction was caused 
or aggravated by his PTSD or bilateral hearing loss.  He seeks 
service connection for erectile dysfunction based on a theory 
that such disability was caused or aggravated by his service-
connected diabetes mellitus.  This is a medical question, not 
capable of resolution by lay observation.  See Jandreau v. 
Nicholson, 492 F 3d. 1372 (Fed. Cir. 2007).

The only competent (medical) evidence that addresses the medical 
question of a nexus between the Veteran's service-connected 
diabetes and his erectile dysfunction is the opinion offered by 
the February 2006 VA examiner.  On February 2006 VA diabetes 
examination, the examiner opined based on a review of the claims 
file that the Veteran had not met the criteria for a diagnosis of 
diabetes, but instead had a metabolic syndrome with obesity and 
insulin resistance which was being treated with Glucophage.  
Regarding erectile dysfunction, the examiner noted that the 
Veteran has documented erectile dysfunction from 1997 onward.  He 
was given testosterone shots from 1997 to 1998 and was then given 
Viagra and Cialis.  The examiner noted the erectile dysfunction 
clearly predated development of diabetes, and that the erectile 
dysfunction started four years prior to even the hyperglycemia 
and was clearly total and permanent prior to the Veteran becoming 
diabetic.  The examiner opined, in essence, that the Veteran's 
erectile dysfunction was not caused by diabetes because it 
predated any diabetes and was not aggravated by diabetes because 
it was total and complete (at which point further aggravation was 
not possible) prior to his becoming a diabetic.  The examiner, a 
physician, demonstrated familiarity with the Veteran's medical 
history, and explained the rationale for the opinion, citing to 
clinical data for support.  Therefore, the Board finds the 
examination adequate, and the opinion probative evidence in this 
matter. Because there is no competent (medical opinion/treatise) 
evidence to the contrary, the Board finds the VA examiner's 
opinion to be persuasive.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for erectile dysfunction either on a direct 
basis or as secondary to a service connected disability.  
Accordingly, the claim must be denied.

Psychiatric Disability other than PTSD, to include Depression

The threshold matter for consideration in any service connection 
claim (whether direct or secondary) is whether or not the Veteran 
actually has the disability for which service connection is 
sought.  Without evidence of a current (including at any time 
during the pendency of the claim) disability there is no valid 
claim of service connection.  See Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran filed his claim seeking service connection for 
depression in May 2005.  His STRs do not show complaints, 
findings or diagnosis pertaining to any psychiatric disability.  
His postservice treatment records associated with the claims file 
do not show a diagnosis  of any psychiatric disability other than 
PTSD (to include depression).  

On February 2006 VA psychiatric examination, the Veteran 
described mild symptoms of PTSD yet denied specific symptoms of 
depression.  He reported that he does not feel sad.  He denied 
morbid ruminations regarding hopelessness or worthlessness and 
denied suicidal or homicidal ideations, intention, or plan.  He 
denied fatigue or loss of energy.  He reported enjoying golf and 
relationships with a limited number of friends.  Psychomotor 
behavior was normally paced, concentration was adequate, and his 
weight was generally stable.  The only Axis I diagnosis listed 
was chronic mild PTSD.  The examiner, a physician, demonstrated 
familiarity with the Veteran's medical history, and explained the 
rationale for the opinion, citing to clinical data for support.  
Therefore, the Board finds the examination adequate, and the 
opinion probative evidence in this matter.  It has not been 
alleged that the examination was other than adequate.  

The Veteran's representative argues that the Veteran may have 
developed depression secondary to his service-connected PTSD, 
diabetes mellitus, or bilateral hearing loss since the February 
2006 examination.  However, given the only clinical notations 
regarding depression are to the effect that the Veteran denied 
symptoms of depression (on VA examination), and that reports of 
his treatment for physical disabilities do not refer to 
depression, the factual evidence of record provides no 
evidentiary support for such speculation.  It is noteworthy here 
that any symptoms of depression (vs. a diagnosis of a separate 
and distinct depressive disorder) related to PTSD would be 
encompassed in the rating for PTSD, and would not warrant a 
separate of service connection.  
In summary, there is no competent evidence that the Veteran has a 
psychiatric disability other than PTSD.  The Veteran's own, or 
his representative's, unsupported opinions in this matter are not 
competent evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed Cir. 2007).  

In light of the foregoing, the Board concludes that the Veteran 
has not presented a valid claim of service connection for a 
psychiatric disability other than PTSD (to include depression).  
See Brammer, 3 Vet. App. at 225.  Accordingly, the claim must be 
denied.


ORDER

Service connection for erectile dysfunction, to include as 
secondary to service-connected diabetes mellitus, is denied.

Service connection for a psychiatric disability other than PTSD, 
to include depression, including as secondary to service-
connected disabilities, is denied.


REMAND

While the notice provisions of the VCAA appear to be satisfied, 
the Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the Veteran 
in the development of the facts pertinent to the matter remaining 
on appeal.  See 38 C.F.R. § 3.159 (2010).

The Veteran claims his tinnitus resulted from exposure to 
excessive noise in service associated with his military 
occupational specialty as a rifleman.  His service personnel 
records confirm that he served as a rifleman in the Marines, with 
extended tours in Vietnam.  

The first post-service documentation of tinnitus associated with 
the record is in the report of an April 1989 VA audiological 
evaluation report, when it was noted that there was "possible 
tinnitus interference" with audiometry responses.  Severe, 
bilateral high frequency sensorineural hearing loss was 
diagnosed.  Based on this examination, a June 1989 rating 
decision awarded the Veteran service connection for bilateral 
hearing loss. 

On February 2006 VA audiological evaluation, the Veteran reported 
having recurrent humming tinnitus in both ears noticed daily, 
usually when he is in a quiet environment.  He stated that he did 
not remember when he first noticed the tinnitus.  The examiner 
noted that tinnitus was first reported in 1989, and then reported 
again in 2001 as periodically noticed but not an annoyance.  The 
audiologist stated that it was not clear how the tinnitus had 
varied or when it started, and noted that the Veteran also has 
other medical conditions, like "neck fusion" problems, that 
could be contributing to or generating the tinnitus.  The 
examiner opined, "If the tinnitus were related to noise 
exposure, even if just in part, it should be noticed that the 
patient had 20 years of occupational noise exposure and only four 
in active military service.  For these reasons, this tinnitus is 
less likely as not a result of events during active military 
service."  

The Board finds this opinion to be incomplete, as it does not 
discuss the relationship (if any) between the Veteran's tinnitus 
and the neurosensory component of his service-connected bilateral 
sensorineural hearing loss.  Consequently, a remand to secure a 
medical nexus opinion in this matter is necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to 
identify, then secure for association with 
the claims file, records of any treatment he 
has received for tinnitus (or hearing loss), 
copies of which are not already associated 
with the claims file.  

2.  The RO should then arrange for the 
Veteran to be examined by an 
otolaryngologist or otologist to determine 
the likely etiology of his tinnitus, and in 
particular whether or not it is related to 
his active duty service, and in particular to 
his recognized prolonged exposure to noise 
trauma therein.  The Veteran's claims file 
(including this remand) must be reviewed by 
the examiner in conjunction with the 
examination.  Based on examination of the 
Veteran and review of his claims file, the 
examiner should provide an opinion responding 
to:  

Based on the factual evidence of record, 
what is the most likely etiology for the 
Veteran's tinnitus?  Specifically, may the 
tinnitus be disassociated from the 
neurosensory component of the Veteran's 
service-connected bilateral sensorineural 
hearing loss?  The examiner must explain 
the rationale for all opinions.  

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate SSOC and afford the 
Veteran and his representative opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


